[DO NOT PUBLISH]


               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________          FILED
                                                   U.S. COURT OF APPEALS
                                No. 09-13418         ELEVENTH CIRCUIT
                                                     FEBRUARY 22, 2010
                            Non-Argument Calendar
                                                          JOHN LEY
                          ________________________
                                                           CLERK

                      D. C. Docket No. 06-60243-CR-KAM

UNITED STATES OF AMERICA,


                                                                  Plaintiff-Appellee,

                                     versus

IRMA MARTINEZ,
a.k.a. Irma Martinez-Garcia,

                                                            Defendant-Appellant.


                          ________________________

                   Appeal from the United States District Court
                       for the Southern District of Florida
                         _________________________

                               (February 22, 2010)

Before BIRCH, BARKETT and HULL, Circuit Judges.

PER CURIAM:
      Kathleen M. Williams, appointed counsel for Irma Martinez, has filed a

motion to withdraw on appeal, supported by a brief prepared pursuant to Anders v.

California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). Our independent

review of the entire record reveals that counsel’s assessment of the relative merit of

the appeal is correct. Because independent examination of the entire record reveals

no arguable issues of merit, counsel’s motion to withdraw is GRANTED, and the

revocation of Martinez’s probation and her sentence are AFFIRMED.




                                          2